10
Ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-00081-JLR Document 50-1 Filed 07/23/19 Page 1 of 2

THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

GERALDINE BURKE, an individual, Case No.: 2:18-cy-00081-JLR 2

Plaintiff. — RROPOSED] ORDER .
GRANTING JOINT MOTION
| | TO FILE CONFIDENTIAL
vs. SETTLEMENT AGREEMENT
: UNDER SEAL
PROFESSIONAL TRANSPORTATION, INC.,

an Indiana corporation,

Defendant.

 

 

 

THIS MATTER came before the Court on the Joint Motion to File Confidential Settlement
Agreement Under Seal. The Court, for cause shown, grants the Motion.

IT IS HEREBY ORDERED that the Joint Motion to File Confidential Settlement
Agreement Under Seal has been granted. The Court directs Defendant Professional Transportation,
Inc. to file the Confidential Settlement Agreement under seal for the Court’s review. The

Confidential Settlement Agreement shall remain permanently under seal after this case has been

Lx

THE HONORABLE JUDGE JAMES L. ROBART
UNITED STATES DISTRICT JUDGE

dismissed.

yy.
DATED this 4. day of Suly 2016.

 

[PROPOSED] ORDER GRANTING JOINT OGLETREH, DEAKINS, NASH, SMOAK & STEWART, P.C,
MOTION TO FILE CONFIDENTIAL (201 Third Avenue, Suite $150 | Seattle, WA 98101
SETTLEMENT AGREEMENT UNDER SEAL - 1 Phone: 206-693-7057 | Fax: 206-693-7058

 

 
 

 

 

Case 2:18-cv-00081-JLR Document 50-1 Filed 07/23/19 Page 2 of 2

Presented by:

OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.

By:_s/ Adam T. Pankratz
Adam T, Pankratz, WSBA #5095 1
adam.pankratz@ogletree.com
Sonja Fritts, WSBA #29097

_ sonja. fritts@ogletree.com

1201 Third-Avenue, Suite 5150
Seattle, WA 98101
Telephone: (206) 693-7057
Facsimile: (206) 693-7058

By:_s/ Christopher C. Murray
Christopher C. Murray (admitted pro Aac vice)
christopher.murray@ogletree.com
Michelle R. Maslowski (admitted pro hac vice)
_ michelle.maslowski@ogletree.com
111 Monument Circle, Suite-4600
Indianapolis, IN 46204
Telephone: (317) 916-1300
Facsimile: (317) 916-9076

Attorneys for Defendant
Approved as to Content; Presentation Waived:
ROCKE | LAW Group, PLLC

By:_s/ Peter V. Montine
Aaron V. Rocke, WSBA #31525
aaron@rockelaw.com
Peter V. Montine, WSBA #49815
peter@rockelaw.com
101 Yesler Way, Suite 603
Seattle, WA 98104
Telephone: (206) 652-8670
Facsimile: (206) 452-5895

Atiorneys for Plaintiff

[PROPOSED] ORDER GRANTING JOINT
MOTION TO FILE CONFIDENTIAL
SETTLEMENT AGREEMENT UNDER SEAL - 2

39363566, 1

OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C,

1201 Third Avenue, Suite 5150 | Seattle, WA 98101
Phone: 206-693-7057 | Fax: 206-693-7058

 

 
